DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022, has been entered.
	Pursuant to the RCE, claims 1-16 are pending in the application.  The applicant has amended claims 1 and 11.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 2017/0046681 A1).
	Regarding claim 1, Dixon discloses:
a system for securely tracking an entity aboard a vehicle ([0005], [0050], [0054]; FIG. 1), comprising:

a server situated at a first location ([0052], [0063]; FIG. 1:  112; FIG. 2:  224);

a verification system aboard the vehicle and configured to determine from an identification device of the entity a first indication of the identity of the entity ([0005], [0051], [0065], [0067], [0068], [0074], [0099], [0122], [0127]; FIG. 3A:  320), 

wherein the vehicle is at a second location different from the first location ([0005], [0063], [0073]); and

a registration device aboard the vehicle and including a database ([0068], [0074], [0082], [0083], [0093], [0095], [0099], [0116], [0120], [0121], [0128], [0137]-[0140], [0142], [0170], [0171]; FIG. 4:  450, 455), 

the registration device being coupled to the verification system and coupled over a network to the server ([0059], [0068], [0083], [0091], [0099], [0100], [0127], [0133]; FIG. 1:  110; FIG. 4:  440, 455), 

the registration device configured to receive the first indication of the identity from the verification system ([0133]), 

the registration device further configured to determine from the database a second indication of the identity of the entity corresponding to the received first indication of the identity ([0091], [0099], [0122]; FIG. 9A:  930), 

the registration device further configured to communicate the second indication of the identity over the network to the server, wherein the registration device does not communicate the first indication of the identity over the network to the server ([0052], [0099], [0122]; FIG. 1:  110, 112; FIG. 9A:  930; the foregoing disclosures are sufficient to read on the limitation, “the registration device further configured to communicate the second identifier over the network to the server.”  Note that the limitation recites only that the registration device is “configured” to communicate the second identifier over the network to the server, not that the registration device actually communicates the second identifier over the network to the server.  Although Dixon does not explicitly disclose that the registration device communicates the second identifier over the network to the server, Dixon does disclose that that the registration device performs bi-directional communication with the server ([0091]; FIG. 4:  440); and Dixon does disclose that the registration device stores the first identifier ([0083]) and performs verification of the first identifier to produce verification information ([0092], [0099], [0122]), which constitutes the second indication of the identity, which indicates that that the registration device is “configured” to communicate the second indication of the identity over the network to the server.

Furthermore, although Dixon does not explicitly disclose that the registration device communicates the second indication of the identity over the network to the server, Dixon does disclose that the registration device performs bi-directional communication over the network with the server ([0052], [0099], [0122]; FIG. 1:  110, 112; FIG. 9A:  930); Dixon does disclose that the registration device stores the first identifier ([0083]) and performs verification of the first identifier to produce verification information ([0092], [0099], [0122]), which constitutes the second indication of the identity; Dixon does disclose that the transit vehicle computer logs entry and exit of a mobile device onto the transit vehicle ([0074], [0107], [0111], [0117]) and logs rider information ([0074], [0119], [0154]); Dixon does disclose that the registration device stores verification information ([0099]); Dixon does disclose that the server stores user account information ([0051]), which the system uses to manage transactions of transit users and to provide additional functionality and features to transit users ([0050]); Dixon does disclose that the registration device gathers local/remote verification data for the benefit of calculating and/or otherwise generating information to communicate with other systems and/or devices in the transit system, such as a fare inspector device and/or mobile device ([0092]); and Dixon does disclose that the registration device transmits information for processing and/or reporting requirements ([0154]), all of which suggests that in the system of Dixon, the registration device communicates the second indication of the identity over the network to the server for the benefit of logging user information for processing, reporting requirements, management of user transactions, and provision of additional functionality and features to transit users.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Dixon in the foregoing manner because that would have enabled the system to log user information for processing, reporting requirements, management of user transactions, and provision of additional functionality and features to transit users.)	
	Regarding claim 2, Dixon discloses a GPS module coupled to the registration device.  ([0088]; FIG. 4:  430)
	Regarding claim 3, Dixon discloses that the registration device comprises the verification system.  ([0068], [0099], [0116], [0120], [0127], [0156]; FIG. 1:  110; FIG. 3A:  320)
	Regarding claim 4, Dixon discloses that the registration device comprises the GPS module.  ([0069], [0088]; FIG. 3A:  320; FIG. 4:  320, 430)
	Regarding claim 5, Dixon discloses that the registration device comprises a portable electronic tablet.  ([0099], [0115], [0116])
	Regarding claim 6, Dixon discloses that the database includes the route that the vehicle will take on a particular day.  ([0095]; FIG. 4:  450)
	Regarding claim 7, Dixon discloses that the database includes the identities of entities that are expected to be carried by the vehicle on a particular day.  ([0116])
	Regarding claim 8, Dixon discloses that the database includes the expected location at which the entities will enter the vehicle on a particular day.  ([0074], [0089], [0100], [0110], [0111], [0138], [0142], [0149], [0154], [0156], [0161], [0172])
	Regarding claim 9, Dixon discloses that the database includes the expected location at which the entities will exit the vehicle on a particular day.  ([0074], [0089], [0100], [0110], [0111], [0138], [0142], [0149], [0154], [0156], [0161], [0172])
	Regarding claim 10, Dixon discloses that the database includes the times at which the entities are expected to enter and exit the vehicle on a particular day.  ([0058], [0063], [0074], [0099], [0161], [0172])
	Regarding claim 11, Dixon discloses:
a method of securely tracking an entity aboard a vehicle ([0004], [0005], [0050], [0054], [0107]), comprising the steps of:
reading, at the vehicle, from an identification device of the entity a first indication of the identity of the entity ([0133]);

determining, at the vehicle, from a database a second indication of the identity of the entity corresponding to the first indication of the identity ([0091], [0099], [0122]; FIG. 9A:  930); 

Dixon does not explicitly disclose communicating the second indication of the identity over the network to a server at a location different from a location of the vehicle, but Dixon does disclose that the registration device performs bi-directional communication over the network with the server, which is located at a remote location ([0052], [0091], [0099], [0122]; FIG. 1:  110, 112; FIG. 9A:  930); Dixon does disclose that the registration device stores the first identifier ([0083]) and performs verification of the first identifier to produce verification information ([0092], [0099], [0122]), which constitutes the second indication of the identity; Dixon does disclose that the transit vehicle computer logs entry and exit of a mobile device onto the transit vehicle ([0074], [0107], [0111], [0117]) and logs rider information ([0074], [0119], [0154]); Dixon does disclose that the registration device stores verification information ([0099]); Dixon does disclose that the server stores user account information ([0051]), which the system uses to manage transactions of transit users and to provide additional functionality and features to transit users ([0050]); Dixon does disclose that the registration device gathers local/remote verification data for the benefit of calculating and/or otherwise generating information to communicate with other systems and/or devices in the transit system, such as a fare inspector device and/or mobile device ([0092]); and Dixon does discloses that the registration device transmits information for processing and/or reporting requirements ([0154]), all of which suggests the method of Dixon comprises communicating the second indication of the identity over the network to a server at a location different from a location of the vehicle for the benefit of logging user information for processing, reporting requirements, management of user transactions, and provision of additional functionality and features to transit users;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Dixon in the foregoing manner because that would have enabled the method to log user information for processing, reporting requirements, management of user transactions, and provision of additional functionality and features to transit users,

wherein the first indication of the identity is not communicated over the network to the server ([0052], [0099], [0122]; FIG. 1:  110, 112; FIG. 9A:  930).
	Regarding claim 12, Dixon discloses that the database includes the route that the vehicle will take on a particular day.  ([0095]; FIG. 4:450)
	Regarding claim 13, Dixon discloses that the database includes the identities of entities that are expected to be carried by the vehicle on a particular day.  ([0116])
	Regarding claim 14, Dixon discloses that the database includes the expected location at which the entities will enter the vehicle on a particular day.  ([0074], [0089], [0100], [0110], [0111], [0138], [0142], [0149], [0154], [0156], [0161], [0172])
	Regarding claim 15, Dixon discloses that the database includes the expected location at which the entities will exit the vehicle on a particular day.  ([0074], [0089], [0100], [0110], [0111], [0138], [0142], [0149], [0154], [0156], [0161], [0172])
	Regarding claim 16, Dixon discloses that the database includes the times at which the entities are expected to enter and exit the vehicle on a particular day.  ([0058], [0063], [0074], [0099], [0161], [0172])

Response to Arguments
5.	The applicant's arguments filed September 23, 2022, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claims 1-16.
Against the rejection of claim 1, the applicant argues that Dixon in no manner teaches or suggests a registration device configured to determine from a database a second indication of the identity of an entity corresponding to a received first indication of the identity, the registration device further configured to communicate the second indication of the identity of an entity over a network to a server, wherein the registration device does not communicate the first indication of the identity over the network to the server.  Nothing in paragraphs 122 and 127 of Dixon teaches any second identifier or indication of the identity of an entity. 
Regarding this argument, Dixon discloses, as cited in the Office Action, that the registration device stores the first identifier ([0083]) and performs verification of the first identifier to produce verification information ([0092], [0099], [0122]), which constitutes “a second indication of the identity of the enity corresponding to the received first indication of the identity,” as recited by claim 1.  Furthermore, Dixon discloses that communication between the registration device and the central system can employ the Bluetooth protocol ([0091]).  The Bluetooth protocol establishes a wireless communication link between communication devices that identifies both linked devices, so that first and second identifiers correspond to each other, which constitutes further disclosure of, “a second identifier of the entity corresponding to the received first identifier,” as recited by claim 1.
Against the rejection of claim 1, the applicant argues that paragraphs 52 and 127 of Dixon don’t teach anything about sending any second identifier or indication of the identity of an entity over a network.  According to paragraph 127, all that is sent over the network is information concerning the transit user’s ability to pay a fare: “[i]f the unique identifier of the mobile device 250 is blacklisted, or if a transit user account associated with the unique identifier has inadequate funds to pay for a fare, this information can be relayed to the transit vehicle computer 320, which can determine not to send fare payment indicator information to the mobile device 250.”  Such information, in and of itself, in no manner serves as identification of the user as is required by claim 1.
Regarding this argument, the Office Action explains that the disclosures of Dixon at paragraphs [0052], [0099], and [0122], and in FIG. 1:  110, 112; FIG. 9A:  930 are sufficient to read on the limitation, “the registration device further configured to communicate the second indication of the identity over the network to the server.”  Note that the limitation recites only that the registration device is “configured” to communicate the second indication of the identity over the network to the server, not that the registration device actually communicates the second indication of the identity over the network to the server.  Although Dixon does not explicitly disclose that the registration device communicates the second indication of the identity over the network to the server, Dixon does disclose that that the registration device performs bi-directional communication with the server ([0091]; FIG. 4:  440); and Dixon does disclose that the registration device stores the first identifier ([0083]) and performs verification of the first identifier to produce verification information ([0092], [0099], [0122]), which constitutes the second indication of the identity, which indicates that that the registration device is “configured” to communicate the second indication of the identity over the network to the server.
The Office Action further explains that Dixon does not explicitly disclose communicating the second indication of the identity over the network to the server, but Dixon does disclose that the registration device performs bi-directional communication over the network with the server ([0052], [0099], [0122]; FIG. 1:  110, 112; FIG. 9A:  930); Dixon does disclose that the registration device stores the first identifier ([0083]) and performs verification of the first identifier to produce verification information ([0092], [0099], [0122]), which constitutes the second indication of the identity; Dixon does disclose that the transit vehicle computer logs entry and exit of a mobile device onto the transit vehicle ([0074], [0107], [0111], [0117]) and logs rider information ([0074], [0119], [0154]); Dixon does disclose that the registration device stores verification information ([0099]); Dixon does disclose that the server stores user account information ([0051]), which the system uses to manage transactions of transit users and to provide additional functionality and features to transit users ([0050]); Dixon does disclose that the registration device gathers local/remote verification data for the benefit of calculating and/or otherwise generating information to communicate with other systems and/or devices in the transit system, such as a fare inspector device and/or mobile device ([0092]); and Dixon does discloses that the registration device transmits information for processing and/or reporting requirements ([0154]), all of which suggests that in the system of Dixon, the registration device communicates the second indication of the identity over the network to the server for the benefit of logging user information for processing, reporting requirements, management of user transactions, and provision of additional functionality and features to transit users.
Against the rejection of claim 1, the applicant argues that there is not any language in paragraph 127 or any other part of Dixon that specifically prohibits or otherwise prevents the first identifier (i.e., unique identifier of mobile device 250) being sent over the network.
Regarding this argument, claim 1 does not recite that the registration device “specifically prohibits or otherwise prevents” the first identifier being sent over the network.  Claim 1 recites, “the registration device does not communicate the first indication of the identity over the network to the server.”  Dixon discloses that the registration device stores the first identifier ([0083]) and performs verification of the first identifier to produce verification information ([0092], [0099], [0122]), which constitutes the second indication of the identity.  Because the registration device performs verification of the first identifier to produce verification information, the registration device does not send the first identifier to the server for verification.  Moreover, the user account, which is stored in the server, includes the first identifier ([0051]), so the registration device does not need to send the  first identifier to the server.
Against the rejection of claim 1, the applicant argues that on page 3 of the instant Action, the Examiner fails to articulate an intelligible argument as to why a person of ordinary skill would be motivated to combine the elements of different embodiments taught by Dixon and what specific problem such a person would be seeking to solve.  The Examiner merely alleges that such a person would have done so “for the benefit of receiving the benefits of different embodiments in a single arrangement.” The undersigned respectfully submits that this argument fails to provide the evidence necessary to provide a showing of prima facie obviousness. Accordingly, the Examiner is respectfully requested to withdraw this rejection.
Regarding this argument, the argument is moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.
Against the rejection of claim 11, the applicant argues that claim 11 as amended is patentable for reasons at least similar to those discussed above with reference to claim 1. 
Regarding this argument, the above responses to the arguments against the rejection of claim 1 are also responsive to this argument.
Against the rejection of the dependent claims, the applicant argues that  the dependent claims are patentable for at least the reason of their respective dependencies from claims 1 and 11. 
Regarding this argument, the above responses to the arguments against the rejections of claims 1 and 11 are also responsive to this argument.

Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689